                                                   THE HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9
      JOSHUA TRAVIS SMITH                           No. 2:18-CV-01828-RAJ
10
                            Plaintiff,            ORDER DENYING PLAINTIFF’S
11                                                MOTION FOR EXTENSION OF TIME
              v.
12
      CITY OF BELLINGHAM, et al.,
13
                            Defendants.
14
15
            This matter comes before the Court on Plaintiff’s motion for a 30-day extension of
16
     time to disclose and submit an expert report. Dkt. # 25. The Court finds that Plaintiff has
17
     not shown “good cause” to modify the case schedule. Fed. R. Civ. P. 16(b).
18
            Once a district court files a pretrial scheduling order pursuant to Federal Rule of
19
     Civil Procedure 16, “that rule’s standards control[ ].” Johnson v. Mammoth Recreations,
20
     Inc., 975 F.2d 604, 607-608 (9th Cir. 1992). As Rule 16(b)(4) explains: “A schedule may
21
     be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).
22
     To show “good cause” a party must show that they could not meet the deadline imposed
23
     by the scheduling order despite its diligence. Johnson, at 609.
24
            Here, there is no evidence that Plaintiff diligently attempted to comply with the
25
     expert disclosures deadline. Plaintiff has known of the deadline for filing expert
26
     disclosures since July 17, 2019. Dkt. # 24. Plaintiff’s strategic decision not to obtain a
27

     ORDER - 1
1 liability expert pending the outcome of mediation does not justify an extension. Dkt. #
2 25 at 1. If Plaintiff intended to delay in identifying a liability expert until after mediation
3 was complete, he could have requested an extension of the deadline prior to mediation,
4 rather than noting the motion for a date after the deadline had already passed. See LCR
5 7(j) (“A motion for relief from a deadline should, whenever possible, be filed sufficiently
6 in advance of the deadline to allow the court to rule on the motion prior to the
7 deadline.”).
8         Because Plaintiff has failed to show “good cause” meriting a modification of the

9 case schedule, Plaintiff’s motion for an extension of time is DENIED.
10
11        Dated this 22nd day of January, 2020.

12
13
14
                                                      A
                                                      The Honorable Richard A. Jones
15                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27

     ORDER - 2
